             Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 1 of 34




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                           ENTERED
                                                                                                                  01/22/2021
                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    VALARIS PLC, et al.,1                                            )   Case No. 20-34114
                                                                     )
                             Debtors.                                )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 874

               ORDER (I) APPROVING THE SALE OF CERTAIN OF
          THE DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS,
      ENCUMBRANCES, AND INTERESTS AND (II) GRANTING RELATED RELIEF


             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”): (a) approving the Agreement by

and between Ensco and the Buyer; (b) authorizing the Debtors’ sale of certain of its property free

and clear of liens, claims, encumbrances, and interests on the terms set forth in the Agreement;

and (c) granting related relief, all as more fully set forth in the Motion; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. § 1334; this Court having found that this is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that it may enter

a final order consistent with Article III of the United States Constitution; and this Court having

found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the relief requested in the Motion is in the best

interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court having


1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at http://cases.stretto.com/Valaris. The location of Debtor Ensco
      Incorporated’s principal place of business and the Debtors’ service address in these chapter 11 cases is 5847 San
      Felipe Street, Suite 3300, Houston, Texas 77057.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
       Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 2 of 34




found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate and no other notice need be provided; and this Court having reviewed the Motion and

in the Mooney Declaration; and this Court having determined that the legal and factual bases set

forth in the Motion a establish just cause for the relief granted herein; and upon all of the

proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.       The Agreement attached hereto as Exhibit 1 is approved in all respects. The

Debtors are authorized, but not directed, to take any and all actions necessary, appropriate, or

desirable to (a) consummate the Sale in accordance with the terms and conditions set forth in the

Agreement; and (b) otherwise implement and effectuate the terms of the Agreement.

       2.       Pursuant to sections 105(a), 363(b), and 363(f) of the Bankruptcy Code, upon the

closing of the Sale, all of the Debtors’ right, title, and interest in and to, and possession of, the Rig

shall be transferred to the Buyer free and clear of any and all liens, claims, encumbrances, and

interests, with any such liens, claims, encumbrances, and interests to attach to the proceeds of the

Sale in the order of their priority, with the same force, effect, and validity that they had immediately

prior to the entry of this Order, subject to any rights, claims, or defenses the Debtors may have

with respect thereto. Such transfer shall constitute a legal, valid, binding, and effective transfer of

the Rig.

       3.       This Order shall be effective as a determination that, as of the closing of the Sale,

(a) no liens, claims, encumbrances, or interests will be assertable against the Buyer or any of its

respective assets, including the Rig; and (b) the Rig shall have been transferred to the Buyer free

and clear of all liens, claims, encumbrances, and interests.




                                                   2
       Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 3 of 34




        4.      This Order is and shall be binding upon all persons and entities that may be required

by operation of law, the duties of their office, or contract to accept, file, register, or otherwise

record or release any documents or instruments, or that may be required to report or insure any

title or state of title in or to any property; and each of the foregoing persons and entities shall accept

for filing any and all of the documents and instruments necessary and appropriate to consummate

the Sale.

        5.      The Buyer is deemed to be a good faith purchaser of the Rig. Pursuant to section

363(m) of the Bankruptcy Code, if this Order is reversed or modified on appeal, such reversal or

modification shall not affect the validity of the Sale. The consideration provided for the Rig under

the Agreement is fair and reasonable, and the Sale is not subject to avoidance under section 363(n)

of the Bankruptcy Code or otherwise.

        6.      To the extent there are any inconsistencies between this Order and the Agreement,

the terms of this Order shall control.

        7.      Notwithstanding anything to the contrary contained in the Motion or this Order,

any payment to be made or obligation, relief or authorization granted hereunder shall not be

inconsistent with, and shall be subject to, the requirements imposed on the Debtors under the terms

of any interim or final orders entered by the Court in these chapter 11 cases approving any

postpetition financing, and any budget in connection therewith. To the extent there is any conflict

between this Order and any such financing orders or budget, the financing orders or the budget, as

applicable, shall govern.

        8.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion, and the requirements of the Bankruptcy Rule and the Bankruptcy Local Rules are

satisfied by such notice.


                                                    3
       Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 4 of 34




       9.      Notwithstanding any Bankruptcy Rule or Bankruptcy Local Rule to the contrary,

the terms and conditions of this Order are immediately effective and enforceable upon its entry.

       10.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion. Notwithstanding anything to the contrary

contained in the Motion or this Order, any intercompany transfers by the Debtors of the

consideration received from the Buyer in connection with the Sale of the Rig shall be subject to

the requirements, protections, and recording obligations set forth in the Final Order Granting

Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to

(A) Continue to Operate Their Cash Management System and Maintain Existing Bank Accounts

and (B) Continue to Perform Intercompany Transactions and (II) Granting Related Relief

[Docket No. 251] (the “Cash Management Order”). To the extent that there is any conflict

between this Order and the Cash Management Order, the Cash Management Order shall govern.

       11.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
  Signed:
 Dated: ___________,
          January
          October 22, 2021
                  17, 2021
                      2018

                                                         ____________________________________
                                                     UNITED  STATES BANKRUPTCY JUDGE
                                                                       Marvin Isgur
                                                             United States Bankruptcy Judge




                                                 4
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 5 of 34




                            Exhibit 1

                    Memorandum of Agreement
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 6 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 7 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 8 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 9 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 10 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 11 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 12 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 13 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 14 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 15 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 16 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 17 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 18 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 19 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 20 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 21 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 22 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 23 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 24 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 25 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 26 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 27 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 28 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 29 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 30 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 31 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 32 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 33 of 34
Case 20-34114 Document 971 Filed in TXSB on 01/22/21 Page 34 of 34
